FILED
                                                             JUL 08 2013
 1
                                                        SUSAN M SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.    SC-12-1272-BaPaJu
                                   )
 6   ANTONIO GALINDO,              )      Bk. No.    10-12794-MM7
                                   )
 7                  Debtor.        )      Adv. No.   10-90473
     ______________________________)
 8                                 )
     ANTONIO GALINDO,              )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      M E M O R A N D U M1
11                                 )
     JARRED WHITED,                )
12                                 )
                    Appellee.      )
13   ______________________________)
14                    Argued and Submitted on May 15, 2013
                             at Pasadena, California
15
                              Filed - July 8, 2013
16
              Appeal from the United States Bankruptcy Court
17                for the Southern District of California
18        Honorable Margaret M. Mann, Bankruptcy Judge, Presiding
19
     Appearances:     Daniel Marshall, Esq. argued for Appellant;
20                    Ellen Ezelle Turnage, Esq. of McCoy, Turnage &
                      Robertson LLP argued for Appellee.
21                      _______________________________
22   Before: BASON,2 PAPPAS, and JURY, Bankruptcy Judges.
23
24
25        1
            This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
26   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8013-1.
27
          2
            Hon. Neil W. Bason, Bankruptcy Judge for the Central
28   District of California, sitting by designation.
 1           Chapter 73 debtor Antonio Galindo (“Galindo”) appeals from
 2   the bankruptcy court’s judgment awarding $78,075.07 in attorney
 3   fees and costs against him on a nondischargeability judgment of
 4   $1,648.29.     Galindo’s principal arguments are that the fees and
 5   costs are excessive, disproportionate to actual damages, and
 6   should not include compensation for prosecution of a state court
 7   action that was commenced before this adversary proceeding.       We
 8   AFFIRM.
 9                                  I.   FACTS
10           In December 2009, appellee Jarred L. Whited (“Whited”), a
11   twenty-year-old Navy sailor, together with his eighteen-year-old
12   wife visited Galindo’s used car dealership, National KARS, Inc.
13   dba Southbay Preowned (“Southbay”).      The Whiteds became
14   interested in a 2006 Hyundai Sonata (the “Sonata”) that they saw
15   on the lot.
16           Whited offered his wife’s Ford Focus (the “Focus”) as a
17   trade-in on the sale.     At Galindo’s suggestion, the Whiteds
18   transferred the Focus to Southbay for a $1,500 credit on the
19   sale.
20           A.   Galindo’s Wrongful Acts
21           Whited financed the $12,100 balance under a Retail
22   Installment Sales Contract (the “Contract”) that listed Southbay
23   as the secured creditor and seller of the Sonata.     The Contract
24   stated that Southbay had ten days after the sale of the Sonata to
25   sell the Contract to a financing company or else Southbay would
26
             3
            Unless otherwise indicated, all chapter and section
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
     All rule references are to the Federal Rules of Bankruptcy
28   Procedure, Rules 1001-9037.

                                      - 2 -
 1   carry the financing itself.
 2        Galindo told Whited that Security National Automotive
 3   Acceptance Corporation (“SNAAC”) had agreed to finance the sale,
 4   and Galindo arranged an automatic debit to SNAAC from Whited’s
 5   bank account.   On December 31, 2009, SNAAC received the first
 6   payment on the Contract from Whited’s bank account, although the
 7   payment was not actually due until January 17, 2010.
 8         In fact, SNAAC had not committed to purchase the Contract.
 9   When Whited discovered that fact and other misrepresentations by
10   Galindo, he sought either to rescind the Contract or to clarify
11   that the purchase was being financed by Southbay.   Whited offered
12   to set up another allotment from his military pay for Southbay’s
13   benefit for the February payment, and he asked for a payment plan
14   or invoice to reflect the status of the payments that he had
15   already made on the Contract.
16        Galindo refused these requests.    Instead he insisted that
17   Whited make the January payment a second time – this time to
18   Southbay instead of SNAAC – and stated that otherwise Southbay
19   would repossess the Sonata.
20        On January 31, 2010, at Galindo’s direction, a tow company
21   repossessed the Sonata.   Whited retained counsel, who wrote to
22   Galindo on February 2, 2010, asserting numerous violations of
23   California law and demanding that Galindo rescind the deal and
24   return Mrs. Whited’s Focus.   Instead, Southbay foreclosed on the
25   Sonata (and sold it to another customer on March 19, 2010 for
26   slightly more than the sale price to Whited).   At the end of May,
27   2010, Southbay sold the Focus to a related dealership owned by
28

                                     - 3 -
 1   Galindo (which resold it for $5,495).4   Southbay then closed its
 2   business.
 3        B.     Whited’s Actions Against Galindo
 4        Whited sued Galindo and Southbay in state court.   Galindo
 5   did not respond but, before Whited could obtain a default
 6   judgment, Galindo filed a voluntary petition under Chapter 7 of
 7   the Bankruptcy Code on July 21, 2010 (the “Petition Date”).
 8        On September 28, 2010, Whited timely filed his
 9   nondischargeability complaint in the bankruptcy case.   On
10   January 3, 2012, the bankruptcy court conducted a trial regarding
11   Whited’s claims under Sections 523(a)(2)(A) and 523(a)(6).5
12        After a trial the bankruptcy court issued a memorandum
13   decision finding that Galindo made false statements to Whited
14   with regard to the condition of the vehicle and financing, and
15   concluding that Galindo was liable to Whited for statutory and
16   common law fraud and conversion, including under the California
17   Consumers Legal Remedies Act (the “Consumer Remedies Act”).   Cal.
18   Civ. Code § 1770 et seq.    The bankruptcy court ruled that the
19   debt was nondischargeable under Section 523(a)(2)(A), and that
20   because Galindo’s acts were willful and malicious, the debt was
21   also nondischargeable under Section 523(a)(6).
22        C.     Attorney fees and costs
23        The bankruptcy court ruled that Galindo was liable for
24
25        4
            The bankruptcy court did not evaluate any claims relating
     to the trade-in of the Focus because that was Mrs. Whited’s
26   separate property and she was not designated as a co-plaintiff.
27        5
            The Complaint also asserted a claim for denial of
     discharge under Section 727(a)(2). But Whited abandoned that
28   claim before trial.

                                     - 4 -
 1   Whited’s legal expenses under California Civil Code § 1780(e).
 2   In post-trial proceedings the parties filed briefs addressing the
 3   dollar amount of fees and costs to be awarded.
 4        Whited sought $91,600.00 in attorney fees and $2,785.07 in
 5   costs.   The bankruptcy court issued a tentative ruling (the
 6   “Tentative Ruling”) allowing $75,440.00 in fees and $2,635.07 in
 7   costs.   After hearing oral argument the bankruptcy court adopted
 8   the Tentative Ruling and included the fees and costs in its
 9   judgment.   Galindo timely filed a notice of appeal.     He does not
10   challenge the underlying nondischarcheability judgment of
11   $1,648.29, but he does challenge the award of legal fees and
12   costs.
13                                   II.   ISSUE
14        Whether the bankruptcy court abused its discretion in its
15   award of attorney fees and costs to Whited.6
16                    III.    JURISDICTION AND AUTHORITY
17        We have jurisdiction under 28 U.S.C. § 158.       The bankruptcy
18   court had both the jurisdiction and authority to hear Whited’s
19   claims, including any award of attorney fees.       Deitz v. Ford
20   (In re Deitz), 469 B.R. 11 (9th Cir. BAP 2012) (interpreting
21   Stern v. Marshall, 131 S.Ct. 2594 (2011)).      See also 28 U.S.C.
22   §§ 157(b)(2)(I) & 1334(b).
23                           IV.    STANDARD OF REVIEW
24        We review the bankruptcy court’s award of attorney fees for
25   an abuse of discretion.       Feder v. Lazar (In re Lazar), 83 F.3d
26
          6
            In his brief, Whited also requests that this Panel award
27   Whited his attorney fees for litigating this appeal. Whited may
     seek such fees by appropriate post-judgment proceedings before
28   the Bankruptcy Court.

                                        - 5 -
 1   306, 308 (9th Cir. 1996).    A bankruptcy court abuses its
 2   discretion if it bases its decision on an incorrect legal rule or
 3   if its application of the correct legal standard was “illogical,
 4   implausible, or without support in inferences that may be drawn
 5   from the facts in the record.”     Ellsworth v. Lifescape Med.
 6   Assoc., P.C. (In re Ellsworth), 455 B.R. 904, 914 (9th Cir. BAP
 7   2011) (quoting United States v. Hinkson, 585 F.3d 1247, 1261-62 &
 8   n.21 (9th Cir. 2009) (en banc)).
 9                               V.   DISCUSSION
10        On appeal, Galindo argues that the bankruptcy court did not
11   have authority to award attorney fees under California Civil Code
12   § 1780(e).    Alternatively, Galindo argues that Whited was not the
13   prevailing party, or that the fees and costs awarded were not
14   reasonable.
15        A.      The bankruptcy court had authority to award attorney
                  fees to Whited under California law.
16
17        The “American Rule” is that attorney fees generally are not
18   recoverable by a prevailing party unless specifically allowed by
19   contract or statute.    Alyeska Pipeline Serv. Co. V. Wilderness
20   Soc’y, 421 U.S. 240, 257-58 (1975); Heritage Ford v. Baroff
21   (In re Baroff), 105 F.3d 439, 441 (9th Cir. 1997).     In a
22   nondischargeability action, attorney fees can be included if the
23   fees are recoverable under a state statute.    Bertola v. N. Wis.
24   Prod. Co. (In re Bertola), 317 B.R. 95, 99-100 (9th Cir. BAP
25   2004); see also Deitz, 469 B.R. 11.
26        Under the Consumers Remedies Act, representations “that a
27   transaction confers or involves rights, remedies, or obligations
28   which it does not have or involve” constitute unlawful, unfair

                                      - 6 -
 1   practices.    Cal. Civ. Code § 1770(a)(2) and (14).   “Any consumer
 2   who suffers any damage as a result of the use or employment by a
 3   person of [an unlawful practice] may bring an action against that
 4   person . . .”    Cal. Civ. Code § 1780(a).   Upon a final
 5   determination, “[t]he court shall award court costs and
 6   attorney’s fees to a prevailing plaintiff . . .”      Cal. Civ. Code
 7   § 1780(e) (emphasis added).
 8        The bankruptcy court concluded, and Galindo does not
 9   contest, that Whited’s claims come within the Consumer Remedies
10   Act, which mandates attorney fees to a prevailing plaintiff.
11   Therefore, if Whited is properly characterized as the prevailing
12   party, the bankruptcy court was both authorized and required to
13   award attorney fees and costs against Galindo.
14        B.      Galindo misstates the facts.
15        Before addressing the merits of Galindo’s arguments, we must
16   clarify a number of factual matters that Galindo misstates.
17   Galindo assumes that approximately $27,210 of the bankruptcy
18   court’s judgment is attributable to the state court litigation.
19   Galindo challenges these fees and costs on several grounds:     he
20   claims that Whited was not the prevailing party in that
21   litigation; he argues that the state court proceedings were
22   duplicative of work done in the bankruptcy court; and he claims
23   that it is virtually impossible to separate the attorney fees and
24   costs incurred in pursuing Southbay from those incurred in
25   pursuing Galindo himself.
26        It is true that according to Whited’s nondischargeability
27   complaint he had incurred attorney fees and costs of $27,210 as
28   of September 27, 2010.    But Whited included only a portion of

                                      - 7 -
 1   those fees and costs in his total request to the bankruptcy
 2   court.   At oral argument before us Whited’s counsel confirmed
 3   that Whited had omitted from his fee request any state court
 4   litigation that might be duplicative and any fees incurred in
 5   pursuing Southbay.   We calculate, based on the daily time and fee
 6   records submitted to the bankruptcy court, that the fees
 7   requested through September 27, 2010 add up to an aggregate of
 8   $14,080, not $27,210.
 9        Moreover, most of that $14,080 involves nondischargeability
10   research and other matters that appear to be bankruptcy-related.
11   Only the initial, one-page invoice appears to include any
12   nonbankruptcy matters.   That invoice is for $6,040, and after
13   deducting the one bankruptcy matter on that invoice – $1,120 to
14   “[d]raft motion to lift stay” – it appears that the dollar amount
15   sought by Whited in connection with the state court litigation
16   was only $4,920 ($6,040 - $1,120 = $4,920).
17        As for Galindo’s assertion that Whited was not the
18   prevailing party in the state court litigation, it is true that
19   Whited’s claims against Galindo eventually were dismissed by the
20   state court.   But that appears to be because the litigation was
21   pursued in the bankruptcy court rather than the state court.
22   Galindo has not shown how the state court dismissal in any way
23   reflects negatively against Whited.
24        Galindo asserts that the fees and costs incurred in
25   connection with the state court litigation must have been
26   duplicative, but he has not pointed us to anything in the
27   excerpts of record to support that assertion.   We are not
28   required to scour the record to find support for his arguments.

                                    - 8 -
 1   See Mitchel v. Gen. Elec. Co., 689 F.2d 877, 878-79 (9th Cir.
 2   1982).
 3        In any event we have thoroughly reviewed the daily time
 4   records and they do not show any duplication.    To the contrary,
 5   they reflect non-duplicative tasks that are equally necessary to
 6   litigation in either state court or bankruptcy court.   For
 7   example, the daily time records include an initial meeting
 8   between the Whiteds and their attorney, drafting damage
 9   calculations, drafting a notice to the dealership, reviewing
10   documents from the Department of Motor Vehicles, drafting a time
11   line of events, and researching the statutes and case law
12   relevant to the claims against Galindo.   All of those tasks would
13   have been properly undertaken in contemplation of filing a
14   nondischargeability complaint if they had not already been done
15   in connection with the state court litigation.   Likewise, the
16   minimal time billed for initial drafting of the state court
17   complaint is not duplicative because the same claims had to be
18   litigated in the nondischargeability action.    In other words,
19   Galindo has not supported his factual assertions that any charges
20   were duplicative or unnecessary.
21        With these factual clarifications, we turn to the legal
22   merits of Galindo’s arguments.
23        C.   The bankruptcy court did not abuse its discretion in
               determining that Whited was the prevailing party on
24             most issues.
25        Galindo argues that Whited’s prosecution of the state court
26   action did not “directly contribute” to resolution of the
27   nondischargeability litigation.    Therefore, he claims, Whited was
28   the prevailing party for purposes of any fees relating to the

                                      - 9 -
 1   state action.
 2        Galindo has not established that legal fees and costs are
 3   only recoverable if they “directly contribute[d]” to the
 4   bankruptcy litigation.    Fees for preparing a demand letter to
 5   Galindo, for example, would appear to be recoverable under the
 6   Consumer Remedies Act regardless of whether that letter directly
 7   contributed to the bankruptcy litigation.
 8        Galindo relies on a case that involved parallel efforts by
 9   both a private individual and an attorney general, each on behalf
10   of a government entity.   Ciani v. San Diego Trust & Sav. Bank,
11   25 Cal. App. 4th 563 (1994).   Unlike the parties in Ciani, Whited
12   was not a party to two matters that proceeded in parallel.
13   Rather, Whited commenced his claims against Galindo in state
14   court; that action was stayed by the automatic stay of
15   Section 362(a) when Galindo filed his chapter 7 petition; and
16   Whited successfully concluded his litigation in the bankruptcy
17   court by obtaining a judgment against Galindo.
18        It is true that Whited did not prevail on every issue in the
19   state court and the bankruptcy court.   But the bankruptcy court
20   had broad discretion in determining whether to recognize Whited
21   as the prevailing party based on “equitable considerations” when
22   it was “clear that [he] has otherwise achieved [his] main
23   litigation objective.”    Graciano v. Robinson Ford Sales, Inc.,
24   144 Cal. App.4th 140, 151 (2006) (quoting Castro v. Super. Ct.,
25   116 Cal. App.4th 1010, 1019-20 (2004)).
26        Moreover, as discussed below, the bankruptcy court did
27   disallow some fees for issues on which it found that Whited was
28   not the prevailing party.   For all of these reasons, Galindo has

                                    - 10 -
 1   not shown any abuse of discretion in the bankruptcy court’s
 2   treatment of Whited as the prevailing party on most issues.
 3        D.   The award should not be limited as if it were a default
               judgment in San Diego Superior Court.
 4
 5        Galindo asserts a frivolous argument that the attorney fee
 6   award should be limited by analogy to a San Diego Superior Court
 7   local rule regarding default judgments, apparently because the
 8   state court action only advanced to the point at which Whited
 9   requested a default judgment.    The Superior Court’s local rule
10   provides that “[w]henever the obligation sued upon provides for
11   the recovery of a reasonable attorney fee, the fee in each
12   default case may be fixed pursuant to [a] schedule.”    San Diego
13   Super. Ct. R. 2.5.10 (emphasis added).7
14        First, as shown by the emphasized text, the Superior Court’s
15   local rule is discretionary.    Second, a local Superior Court rule
16   does not have the force of California law and is not binding on
17   the federal bankruptcy court.    Third, the adversary proceeding in
18   the bankruptcy court did not result in a default judgment, so by
19   its own terms the rule is inapplicable.
20        Galindo appears to acknowledge all of these things but he
21   suggests that the Superior Court rule should be used as a
22   guideline because the Superior Court action was dismissed and, he
23   asserts, it did not contribute to the resolution of the adversary
24   proceeding.   He provides no analysis or citations to the excerpts
25   of record and, as explained above, our own analysis contradicts
26
27        7
            The local rule includes a schedule in which a court may
     award $375 in attorney fees for a default judgment in the amount
28   of $1,501 to $2,000.

                                     - 11 -
 1   Galindo’s factual assertions.    He has not established any reason
 2   why this inapplicable, discretionary Superior Court rule should
 3   limit in any way the fee award in this case.
 4        E.     Galindo has not established that the award of actual
                 and reasonable fees and costs was an abuse of
 5               discretion simply because of the relatively small
                 amount of actual damages.
 6
 7        Galindo’s most appealing argument is that the award of fees
 8   and costs is very large in proportion to actual damages.   He
 9   cites various cases in which fees were reduced because the number
10   of hours spent were not reasonable in comparison with the results
11   obtained.   See Winiger v. SI Mgmt, LP, 301 F.3d 1115, 1125 (9th
12   Cir. 2002); Abouab v. San Francisco, 141 Cal. App. 4th 643
13   (2006); Choate v. Cnty. of Orange, 86 Cal. App. 4th 312, 324
14   (2000); Sarah Morrison v. Vineyard Creek, 193 Cal. App. 4th 1254
15   (2011).8
16        Despite its initial appeal, this argument fails for two
17   alternative reasons.   First, Galindo has not established that the
18
19        8
            Galindo also cites to a California Supreme Court case for
     the proposition that attorney fees should be denied based on a
20   plaintiff’s minimal success. Serrano v. Unruh, 32 Cal.3d 621,
     635-36 (1982). The court in Serrano did not address this issue
21   and Galindo appears to have simply made up an alleged quotation
     from this case regarding a “grossly inflated attorney fee
22   request.”
          Our own research reveals that the quoted language appears in
23   a different case - Chavez v. Los Angeles, 47 Cal.4th 970, 976
     (2010) - but that case is likewise distinguishable. In Chavez
24   the California Supreme Court affirmed the trial court’s exercise
     of its discretion in denying a fee request of $870,935.50 on a
25   jury verdict of $1,500 in economic damages and $10,000 in
     noneconomic damages, which was “minimal success” in view of the
26   claims asserted in that case. In this case, in contrast,
     (a) Whited’s success was not “minimal” in relation to the claims
27   at issue, (b) the bankruptcy court exercised its discretion to
     award, not deny, most of the requested fees, and (c) the total
28   fees are a fraction of the dollar amount sought in Chavez.

                                     - 12 -
 1   ratio of damages to fees is relevant under the applicable
 2   statute.   The Consumers Remedies Act provides without any
 3   qualification that “[t]he court shall award court costs and
 4   attorney’s fees to the prevailing plaintiff.”    Cal. Civ. Code
 5   § 1780(e).    The plain language of the statute does not include
 6   any requirement that the fees be proportional to actual damages.
 7        Second, assuming for the sake of argument that
 8   proportionality were relevant under the statute, the bankruptcy
 9   court already took that into consideration.    It looked to an
10   analogous statute – one that, if anything, imposes more stringent
11   requirements than the Consumer Remedies Act to qualify for an
12   award of attorney fees and costs.    The analogous statute provides
13   that a court may award attorney fees to a successful party “in
14   any action which has resulted in the enforcement of an important
15   right affecting the public interest . . . .”     Cal. Civ. Proc.
16   Code § 1021.5 (emphasis added).    The California Supreme Court
17   interpreted this statute in Graham v. DaimlerChrysler Corp.,
18   34 Cal. 4th 553 (2004).     In that case the purchasers of the
19   defendant’s trucks brought an action for breach of warranty
20   alleging that the defendant’s marketing materials included false
21   statistics.   Id. at 561.    The California Supreme Court affirmed
22   an award of fees under California Civil Code § 1021.5 – a
23   codification of the “private attorney general” doctrine – on the
24   basis that the lawsuit implicated an issue of “public safety”
25   because the results of the suit would benefit thousands of
26   customers.    Id. at 578.
27        The bankruptcy court observed that Galindo’s situation
28   involves similar public interests:

                                     - 13 -
 1              Every customer that goes into a car
                dealership has been given a plethora of
 2              rights to insure that the transaction is
                treated fairly between the dealer and the
 3              consumer. And I found in numerous ways that
                Mr. Galindo had overlooked or intentionally
 4              violated those requirements. . . . this is
                exactly the kind of case where a consumer
 5              attorney basically needs the opportunity to
                have the attorney’s fees award be
 6              disproportional to the amount of the loss,
                because otherwise these kinds of cases would
 7              never be brought.
 8   Status Conf. Hr’g Tr. 7:16-8:5, March 1, 2012.
 9        We agree.   Nothing in the excerpts of record contradicts
10   Whited’s assertions before the bankruptcy court that most
11   consumers lack the funds for this type of litigation.     As
12   Whited’s counsel argued, without fee awards the remedial purpose
13   of the Consumer Remedies Act will fail.
14        The bankruptcy court also analogized to Hayward v. Ventura
15   Volvo, 108 Cal. App. 4th 509 (2003) (award of attorney fees was
16   appropriate to deter unfair and deceptive business practices).
17   Galindo attempts to distinguish Hayward because it involved a
18   civil penalty, and fees and costs that were approximately double
19   the damages award, whereas he points out that the judgment on
20   this appeal awarded fees and costs that are approximately
21   47 times the actual damages.   But Galindo reads too much into
22   these differences.    Hayward illustrates that when public
23   interests are at stake it is appropriate to award substantial
24   attorney fees and costs notwithstanding relatively small actual
25   damages.   Hayward supports the bankruptcy court’s ruling.
26        In sum, Galindo has not established any abuse of discretion
27   in awarding legal fees and costs that are large in proportion to
28   the actual damages.   As the bankruptcy court noted, the

                                    - 14 -
 1   California legislature has established a statutory scheme
 2   intended to protect consumers when dealing with businesses such
 3   as used car dealerships.   Awarding actual, reasonable attorney
 4   fees incurred in vindicating those consumer rights is entirely
 5   appropriate.
 6        F.   The bankruptcy court has already reduced Whited’s legal
               fees and costs as appropriate.
 7
 8        Galindo argues that Whited was not successful on every issue
 9   presented to the bankruptcy court, and therefore the award should
10   be reduced.    The bankruptcy court already reduced the fees and
11   costs, and Galindo has not shown why any greater reduction would
12   be appropriate.
13        For example, the bankruptcy court’s Tentative Ruling, which
14   it subsequently adopted in its Judgment, reduced fees “related to
15   the motion for relief from the automatic stay totaling $5,240
16   (entries dated 8/15/10, 9/2/10, 9/9/10, 9/16/10, 11/2/10,
17   12/2/10, 12/15/10, 12/20/10) and costs of $150 because Whited did
18   not prevail in that matter and it is not directly related to his
19   prevailing cause of action.”   Additionally, the bankruptcy court
20   reduced fees for the following reasons:
21             The Court also rejected the attorney fees
               related to preparing fee declaration $2,560
22             (entries dated 2/8/12, 2/9/12, 3/1/12). The
               Court was provided no authority that these
23             fees are customarily included in the award.
24             The Court deducted attorneys fees for work
               that appeared to be largely administrative
25             since it appeared the work could have been
               done by clerical staff. The reductions
26             totaled $3,360 for entries dated 4/8/11,
               7/11/11, 11/3/11, 11/4/11, and 11/16/11.
27
               Finally, the Court reduced the attorney fees
28             by $5,000 because the Court believes that

                                    - 15 -
 1              some of the work that Whited’s attorney
                performed at a rate of $400 per hour should
 2              have been delegated to a less expensive
                associate.
 3
 4        The bankruptcy court’s careful review and adjustments to the
 5   fees and costs are more than adequate to support its award.
 6   Galindo has not established any abuse of discretion in not making
 7   further reductions.
 8                             VI.    CONCLUSION
 9        Under California law, the bankruptcy court had both the
10   authority and the mandate to award attorney fees and costs to
11   Whited.   Galindo has not established any abuse of discretion in
12   the amount awarded, particularly in view of the important public
13   interests in vindicating consumer rights.
14        The judgment is AFFIRMED.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     - 16 -